Citation Nr: 1133422	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-39 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from October 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Waco RO in April 2011.  A transcript of the hearing is of record.  After the hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to all the claimed issues of service connection, the Board notes that the Veteran testified as to having received treatment at the Dallas VAMC for each disability in 1955.  The Veteran's representative indicated that it appeared that no attempts had been made to obtain these records.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the claims of service connection for hearing loss and tinnitus, while the Board notes that the Veteran was afforded a VA examination with regard to these issues in December 2008, with the examiner rendering an opinion that it was less likely than not that the Veteran's current hearing loss was related to his period of service, he did not render an opinion with regard to the Veteran's tinnitus.  Moreover, at the time of his April 2011 hearing, the Veteran gave specific details as it related to the noise he was exposed to in service as well as having tinnitus while in service.  Furthermore, subsequent to the hearing, the Veteran submitted a letter from his sister noting the Veteran's ear and hearing problems immediately upon his return from service.  

Based upon the above, and after attempting to obtain the Dallas VA treatment records identified by the Veteran, the claims folder should be returned to the December 2008 VA examiner, if available, and the examiner should be requested to again address the etiology of any current tinnitus and hearing loss and its relationship, if any, to his period of service, in light of any newly received evidence and testimony.  

As it relates to the claim of service connection for a psychiatric disorder, to include depression, the Board notes that the Veteran has identified on numerous occasions that his current psychiatric problems are related to his period of service, to include as a result of having a friend of his killed in a motor vehicle in which he was a passenger.  The Veteran has identified [redacted] as the individual who was killed in the motor vehicle crash.  The Board further notes that the Veteran has indicated that the death of his friend occurred in the motor vehicle which resulted in his being granted service connection for a left leg scar.  The Board observes that the Veteran was granted service connection for the scar as a result of a motor vehicle accident which occurred on May 29, 1954, in Rein Loch, Germany, when the Veteran was noted to be a passenger in a truck that turned over.  Based upon the above information, an attempt should be made to determine if [redacted] was killed in the above described accident.  

The Board further notes that in September 2009, the Veteran was afforded a VA psychiatric examination to establish a diagnosis of PTSD.  While the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, he did render a diagnosis of an adjustment disorder with depressed mood.  However, the examiner did not render an opinion as to the etiology of the diagnosed disorder or its relationship, if any, to his period of service.  Based upon the above, additional development is warranted with regard to the Veteran's claim of service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Finally, with regard to the Veteran's claim of service connection for a low back disorder, the Board notes that the Veteran has testified as to having sustained an injury to his back during the same motor vehicle accident as a result of being ejected from the truck during the accident.  He maintains that he has had continuous problems with his back since that time.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain copies of all treatment records of the Veteran from the Dallas VAMC from June 1954 to the present.  Specific emphasis should be made as it relates to treatment records for the time period from 1954 to 1956.  If treatment records are found to be unavailable, it should be so noted, and a formal finding should be made describing what steps were taken to obtain these records.  The finding should be placed in writing and associated with the Veteran's claims file, and the Veteran should be notified that his treatment records are unavailable.  

2.  Attempt to ascertain, through all possible avenues, whether [redacted] was killed in a motor vehicle/truck accident which occurred in Rein-Loch, Germany, on May 29, 1954.  Mr. [redacted] was a member of the 93rd Engineering Co. stationed in Germany at that time.  

3.  After performing (1) above, return the claims folder to the examiner who performed the December 2008 VA audiological examination.  

The Veteran has contended that he had noise exposure in service. It should be noted that he is competent to attest to factual matters of which he had first- hand knowledge.

Following a complete review of the claims folder, to include the testimony of the Veteran and the statement received from his sister in support of his claim, as well as any other additional treatment records obtained, the examiner is requested to render an opinion as to both of the following:

a.   whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is related to the Veteran's period of service, to include as a result of any inservice noise exposure.

b. whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus is related to the Veteran's period of service, to include as a result of any inservice noise exposure.

A complete, detailed rationale is requested for each opinion that is rendered.  

If the December 2008 VA examiner is not available, schedule the Veteran for a VA audiology examination.  The claims folder should be made available to the examiner for review and the examiner should note such review in his/her report.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should provide answers to the two questions (a and b) listed above, along with a detailed rationale for each opinion rendered.   

4.  After performing (1) and (2) above, return the claims folder to the examiner who performed the September 2009 VA psychiatric examination.  The examiner should review the claims folder, to include the testimony of the Veteran as well as any other additional treatment records obtained in conjunction with (1) above.  

The examiner should identify all of the Veteran's current psychiatric disorders.  

For each psychiatric disorder diagnosed, the examiner should provide an opinion as to whether the disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's period of service.  A complete and detailed rationale is requested for each opinion that is rendered.  

If the September 2009 VA examiner is not available, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  The examiner should identify all of the Veteran's current psychiatric disorders.  

For each psychiatric disorder diagnosed, the examiner should provide an opinion as to whether the disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's period of service.  A complete and detailed rationale is requested for each opinion that is rendered.  

5.  The Veteran should be scheduled for a VA examination to determine the etiology of any current lumbar spine disorder.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

The examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder, if found, is related to the Veteran's period of active service.  A complete, detailed rationale must be provided for each opinion that is rendered.  

6.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination(s), to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

